    Case: 1:18-cv-04620 Document #: 42 Filed: 10/03/18 Page 1 of 3 PageID #:154



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS


PATRICK HUDSON, on behalf of                  )
himself and other persons similarly situated, )
                                              )
                      Plaintiff,              )       1:18cv04620
       v.                                     )
                                              )
RALPH LAUREN CORPORATION,                     )
RALPH LAUREN RETAIL,                          )
INC., and VIBES MEDIA, LLC,                   )
                                              )
                      Defendants.             )

                      DEFENDANTS’ MOTION TO DISMISS
            PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Ralph Lauren

Corporation, Ralph Lauren Retail, Inc. (“Ralph Lauren”) and Vibes Media, LLC (“Vibes”),

collectively (“Defendants”), respectfully request that this Court dismiss Plaintiff Patrick

Hudson’s First Amended Class Action Complaint with prejudice.

       Plaintiff Patrick Hudson (“Mr. Hudson”) has alleged that Defendants sent him text

messages that violated the Telephone Consumer Protection Act (“TCPA”). 47 U.S.C. § 227

(2005). As explained in the enclosed memorandum in support of this motion, the Complaint

must be dismissed for three independent reasons. First, Plaintiff’s admission that he opted into

Defendants’ text messaging program renders his Amended Complaint deficient as a matter of

law. Plaintiff has alleged a contract violation, not a violation of the TCPA. Second, Plaintiff’s

conclusory allegation that Defendants use of an automated telephone dialing system (“ATDS” or

“autodialer”) to text him fails to allege a plausible cause of action under the TCPA. Third,

Plaintiff, as a matter of law, cannot state a plausible claim under 47 U.S.C. § 64.1200(b)(3) as

Defendants were not required to include revocation instructions in every text message.
    Case: 1:18-cv-04620 Document #: 42 Filed: 10/03/18 Page 2 of 3 PageID #:155



Dated: October 3, 2018

Respectfully submitted,

/s/ Amy E. Richardson
Amy Elizabeth Richardson
Jennifer P. Bagg
Harris, Wiltshire & Grannis LLP
1919 M Street NW, 8th Floor
Washington, DC 20009
Tel: (202) 730-1300
Email: arichardson@hwglaw.com
Email: jbagg@hwglaw.com

/s/ Katherine H. Oblack
Katherine H. Oblack
Horwood Marcus & Berk Chartered
500 W. Madison Street, Suite 3700
Chicago, Illinois 60661
Tel: (312) 606-3200
Email: koblak@hmblaw.com
    Case: 1:18-cv-04620 Document #: 42 Filed: 10/03/18 Page 3 of 3 PageID #:156




 /s/_ Paul Karlsgodt
 Paul Karlsgodt
 Matthew Baisley
 Baker Hostetler LLP
 1801 California St.
 Denver, Colorado 80202
 Telephone:     (303) 861-0600
 Facsimile:     (303) 861-7805
 E-Mail:        pkarlsgodt@bakerlaw.com
 E-Mail:        mbaisley@bakerlaw.com

                                CERTIFICATE OF SERVICE

       The undersigned attorney of record certifies that she caused a true and correct copy of the

foregoing, DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED

CLASS ACTION COMPLAINT, to be filed electronically on October 3, 2018. Notice and a

copy of this filing will be served upon all counsel of record by operation of the Court’s CM/ECF

electronic filing system.


                                                    By: /s/_ Katherine H. Oblak

                                                    Katherine H. Oblak, Esq.
                                                    HORWOOD MARCUS & BERK CHARTERED
                                                    500 W. Madison Street Suite 3700
                                                    Chicago, Illinois 60661
                                                    Telephone: (312) 606-3229
                                                    koblak@hmblaw.com
